UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 31, 2013 Mercedes-Benz Auto Receivables Trust 2013-1 (Exact name of Issuing Entity as specified in its charter) Daimler Retail Receivables LLC (Exact name of Depositor as specified in its charter) Mercedes-Benz Financial Services USA LLC (Exact name of Sponsor as specified in its charter) State of Delaware 333-181985-02 37-6442370 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 36455 Corporate Drive Farmington Hills, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (248) 991-6632 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 — Other Events Item 8.01.Other Events. In connection with the $975,000,000 Asset Backed Notes (the “Notes”) offered pursuant to the Prospectus dated July 18, 2013 and the Prospectus Supplement dated July 23, 2013, annexed hereto as exhibits to this Current Report on Form 8-K are legality and tax matters opinions of Sidley Austin LLP relating to the Notes. Section 9 — Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits: Opinion of Sidley Austin LLP regarding legality. Opinion of Sidley Austin LLP regarding certain tax matters. Consent of Sidley Austin LLP (included in Exhibits 5.1 and 8.1). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DAIMLER RETAIL RECEIVABLES LLC, as Depositor By: /s/ Steven C. Poling Steven C. Poling Assistant Secretary Date: July 31, 2013 3 EXHIBIT INDEX Exhibit No. Description Opinion of Sidley Austin LLP regarding legality. Opinion of Sidley Austin LLP regarding certain tax matters. Consent of Sidley Austin LLP (included in Exhibits 5.1 and 8.1). 4
